Exhibit Financial Statements For the period ended September 30, 2008 Q3 Balance Sheets Unaudited AS AT SEPTEMBER 30 AS AT DECEMBER 31 (amounts in thousands of dollars) 2008 2007* ASSETS Current Cash and cash equivalents $ 197,331 $ 310,504 Accounts and other receivables 18,200 13,495 Interest reserve account 75,566 137,328 Other short-term assets (notes 8c & 12) 5,768 - 296,865 461,327 Property, plant and equipment 4,145,017 3,373,844 Commodity contracts 12,063 64 Future income tax asset - 2,153 $ 4,453,945 $ 3,837,388 LIABILITIES Current Accounts payable and accrued liabilities $ 197,277 $ 190,723 Short-term debt (note 4) 100,000 - 297,277 190,723 Long-term debt (note 4) 2,294,350 1,734,775 Future income tax liability 17,377 - Obligation under capital lease (note 9b) 30,324 29,600 Other long-term liabilities (note 5) 10,252 66,677 2,649,580 2,021,775 SHAREHOLDERS’ EQUITY (note 6) Capital stock 1,847,461 1,837,253 Warrants 15,137 15,686 Contributed surplus 14,624 11,897 Deficit (72,857 ) (49,223 ) 1,804,365 1,815,613 $ 4,453,945 $ 3,837,388 See accompanying notes to the financial statements *Derived from the audited December 31, 2007 financial statements OPTI CANADA INC. - 2 - 2008 Q3 INTERIM REPORT Q3 Statements of Earnings (Loss), Comprehensive Earnings (Loss) andDeficit Unaudited Three months ended September 30 Nine months ended September 30 2008 2007 2008 2007 (amounts in thousands of dollars, except per share amounts) Interest income $ 821 $ 3,010 $ 4,242 $ 10,634 Expenses General and administrative 3,711 3,261 11,975 9,730 Financing charges 43 10,733 893 11,483 Loss (gain) on commodity contracts (8,406 ) 1,560 (3,066 ) 3,267 Amortization and accretion 1,059 360 2,927 1,119 (3,593 ) 15,914 12,729 25,599 Earnings (loss) before taxes 4,414 (12,904 ) (8,487 ) (14,965 ) Income taxes Future tax expense (recovery) 1,218 137 (1,517 ) (26 ) 1,218 137 (1,517 ) (26 ) Earnings (loss) and comprehensive earnings (loss) 3,196 (13,041 ) (6,970 ) (14,939 ) Deficit - beginning of period (76,053 ) (41,635 ) (49,223 ) (12,453 ) Adoption of new accounting policy - - - (27,284 ) Deficit - beginning of period as restated (76,053 ) (41,635 ) (49,223 ) (39,737 ) Expiration of call obligations (note 6d) - - (16,664 ) - Deficit - end of period $ (72,857 ) $ (54,676 ) $ (72,857 ) $ (54,676 ) Earnings (loss) per share, basic and diluted $ 0.02 $ (0.07 ) $ (0.04 ) $ (0.09 ) See accompanying notes to the financial statements OPTI CANADA INC. - 3 - 2008 Q3 INTERIM REPORT Q3 Statement of Cash Flows Unaudited Three months ended September 30 Nine months ended September 30 2008 2007 2008 2007 (amounts in thousands of dollars) Cash provided by (used in) Operating activities Earnings (loss) and comprehensive earnings (loss) $ 3,196 $ (13,041 ) $ (6,970 ) $ (14,939 ) Items not affecting cash Amortization and accretion expense 1,059 360 2,927 1,119 Stock-based compensation expense 399 395 1,385 1,081 Loss (gain) on commodity contracts (8,406 ) 1,560 (3,066 ) 3,267 Interest on commodity contract liability 65 - 130 - Unrealized foreign exchange gain 394 - 335 - Future tax expense (recovery) 1,218 137 (1,517 ) (26 ) (2,075 ) (10,589 ) (6,776 ) (9,498 ) Asset retirement costs incurred (1 ) (3 ) (9 ) (18 ) Net change in non-cash working capital 49 (1,233 ) (1,362 ) 1,862 (2,027 ) (11,825 ) (8,147 ) (7,654 ) Financing activities Increase in long-term debt 170,000 794,700 532,000 870,700 Repayments of long-term debt - (552,820 ) - (552,820 ) Proceeds from share issuances 868 300 6,971 16,790 Decrease in principal portion of capital lease obligation (95 ) - (176 ) - Net change in non-cash working capital - (800 ) (760 ) (5,553 ) 170,773 241,380 538,035 329,117 Investing activities Property, plant and equipment additions (192,900 ) (238,555 ) (710,798 ) (817,653 ) Increase in commodity contracts - - - (3,843 ) Settlement of interest rate swap - - - (2,201 ) Decrease in short-term investments - - - 37,097 Decrease in interest reserve account (223 ) (29,220 ) 69,554 32,150 Net change in non-cash working capital 14,172 34,460 (4,230 ) 46,585 (178,951 ) (233,315 ) (645,474 ) (707,865 ) Foreign exchange gain (loss) on cash and cash equivalents held in foreign currency 2,103 (279 ) 2,413 (3,689 ) Decrease in cash (8,102 ) (4,039 ) (113,173 ) (390,091 ) Cash and cash equivalents - beginning of period 205,433 150,614 310,504 536,666 Cash and cash equivalents - end of period $ 197,331 $ 146,575 $ 197,331 $ 146,575 See accompanying notes to the financial statements OPTI CANADA INC. - 4 - 2008 Q3 INTERIM REPORT 1. SUMMARY OF OPERATIONS OPTI Canada Inc. (OPTI) is a public Canadian company with its shares listed for trading on the Toronto Stock Exchange (Symbol: OPC).OPTI’s primary activity is the Long Lake Project (the Project), in which OPTI has a 50 percent working interest. On January 1, 2008, OPTI Long Lake LP (Partnership) was dissolved by a distribution of assets to each of the partners, OPTI and OPTI GP Inc.On January 1, 2008, OPTI GP Inc. was amalgamated with OPTI Canada Inc. 2. ACCOUNTING POLICIES The interim financial statements of OPTI Canada Inc. are presented in accordance with Canadian Generally Accepted Accounting Principles (GAAP).These interim financial statements have been prepared using the same accounting policies and methods of computation as the financial statements for the year ended December 31, 2007 except as identified below.These interim financial statements do not contain all the disclosures required for annual financial statements.Accordingly, they should be read in conjunction with the annual financial statements and the notes thereto for the year ended December 31, 2007. 3. NEW ACCOUNTING POLICIES a) Capital disclosures On January 1, 2008, OPTI adopted the Canadian Institute of Chartered Accountants (CICA) handbook section 1535 “Capital Disclosures.” Section 1535 requires the disclosure of OPTI’s objectives, policies and processes for managing capital.This includes qualitative information regarding OPTI’s objectives, policies and processes for managing capital and quantitative data about what OPTI manages as capital.These disclosures are based on information used internally by OPTI’s management.See note 7. b) Financial instruments On January 1, 2008, OPTI adopted the CICA handbook section 3862 “Financial Instruments - Disclosures,” and section 3863 “Financial Instruments - Presentation.”Sections 3862 and 3863 replace section 3861 “Financial Instruments - Disclosure and Presentation” which revises financial instruments disclosure requirements and leaves unchanged its presentation requirements.These new sections place increased emphasis on disclosures about the nature and extent of risks arising from financial instruments and how OPTI manages those risks.See discussion in
